MANDATE

                                Court of Appeals
                           First District of Texas

                               NO. No. 01-15-00271-CR

                            KENNETH LEAKS, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 174th District Court of Harris County. (Tr. Ct. No. 1451850).


TO THE 174TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 6th day of October 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    The cause heard today by the Court is an appeal from
             the judgment signed by the court below on January 29, 2015.
             After inspecting the record of the court below, it is the
             opinion of this Court that it has no jurisdiction over the
             appeal. It is therefore CONSIDERED, ADJUDGED, and
             ORDERED that the appeal be dismissed.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered October 6, 2015.
              Per curiam opinion delivered by panel consisting of Justices
              Keyes, Massengale, and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT